Citation Nr: 0033246	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

THE ISSUES

1. Entitlement to service connection for the residuals of 
injury to the left groin.

2. Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for right leg and thigh 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claims of 
entitlement to service connection for the residuals of injury 
to the left groin, a left shoulder disability, a neck 
disability, back disability, and a right leg and thigh 
disability.  A notice of disagreement was received in January 
1999.  A statement of the case was issued in June 1999.  A 
substantive appeal was received from the veteran in August 
1999.  A hearing was held In October 1999.


REMAND

The veteran and his representative contend that service 
connection is warranted for the residuals of injury to the 
left groin, a left shoulder disability, a neck disability, 
back disability, and a right leg and thigh disability.  
Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this case, the veteran has indicated that he incurred or 
aggravated some of the above claimed disabilities while 
serving at a military base in Urlau, Germany.  During a 
October 1999 RO hearing, the veteran's representative 
indicated that an attempt would be made to secure any records 
of such treatment (allegedly, the German military and/or 
government may have these records).  To date, neither the 
veteran nor his representative have indicated whether any 
such request was made, successful or otherwise.  

As well, the RO had previously requested, from National 
Personnel Records Center in St. Louis, Missouri (NPRC), any 
treatment or morning reports specific to the veteran.  NPRC 
responded by indicating that they would, essentially, need 
more details in order to conduct such a search, to include 
dates and hospital names.  There is no indication that the RO 
requested such additional information from the veteran.  

Finally, the veteran's service medical records do reflect 
that he was seen in August 1961 with neck pain radiating to 
his right arm and was provisionally diagnosed with an acute 
neck strain.  However, the veteran has not been afforded a VA 
examination in order to determine whether he currently 
suffers from a neck disability, and if so, whether it is 
related to service.  

Under these circumstances, the Board finds that a VA 
orthopedic examination should be accomplished in order to 
determine whether the veteran currently suffers from a neck 
disability related to service, and to provide the veteran and 
his representative another opportunity to gather any medical 
records relevant to these claims, particularly any from 
Germany during the veteran's service.  Further, the RO should 
attempt to gather, from NPRC, any clinical and morning 
reports specific to the veteran, and undertake other 
development deemed appropriate and consistent with the 
Veterans Claims Assistance Act of 2000.

Accordingly, this case is REMANDED for the following:


1. The RO should contact the veteran and 
his representative in order to 
determine whether efforts to obtain 
records from the German government, 
regarding alleged treatment received 
on a German military base during the 
veteran's military service, have been 
made, and if so, what information was 
gathered.  It is also requested that 
the veteran and his representative 
provide specific dates of treatment 
(if possible, provide a 90 day range 
during which he received treatment for 
any of his claimed disabilities) and 
names of facilities where the veteran 
was allegedly treated while in 
Germany. 

2. Upon receiving additional information 
from the veteran and/or his 
representative described in paragraph 
1 above, the RO should make another 
attempt to secure any additional 
service medical records, to include 
any clinical and morning reports, 
specific to the veteran through 
official channels, to include NPRC. 

3. The veteran should be afforded a VA 
examination to determine the nature 
and severity of the veteran's neck 
disability, if one is diagnosed.  The 
claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner should 
review the claims file thoroughly, in 
particular the veteran's service 
medical records.  If a neck disability 
is diagnosed the examiner should 
provide and opinion as to whether it 
is at least as likely as not that it 
is related to any injury or incident 
the veteran suffered from while in 
service.  Specific reasons should be 
given for this opinion.

4. Upon receipt (or non-receipt) of 
additional evidence, particularly (but 
not limited to) any additional medical 
evidence pertaining to the veteran's 
military service, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  This would 
include the accomplishment of any 
additional examinations.  The RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should review these 
claims on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review these claims on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

6. If any of the claims on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





